                         Case 18-24170-AJC       Doc 102      Filed 05/16/19    Page 1 of 2




            ORDERED in the Southern District of Florida on May 15, 2019.




                                                                A. Jay Cristol, Judge
                                                                United States Bankruptcy Court
_____________________________________________________________________________
                                   UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                             MIAMI DIVISION
                                           www.flsb.uscourts.gov

          IN RE:
                                                                       Case No.:             18-24170-AJC
          ASTOR EB-5, LLC,
                                                                    In proceedings under CHAPTER 11
                   Debtor.
                                                          /

                ORDER APPROVING DEBTOR’S APPLICATON TO EMPLOY RICARDO R.
                CORONA, ESQ. AND CORONA LAW FIRM P.A. AS SPECICAL COUNSEL
                                      [ECF No. 89]

                   THIS CAUSE having come before this Honorable Court, upon Debtor’s Application

          to Employ Ricard R. Corona, Esq. and Corona Law Firm, P.A. as Special Counsel [the

          “Application”] [ECF No. 89], and the Affidavit of Ricardo R. Corona, Esq. on behalf of

          Corona Law Firm P.A., as proposed Special Counsel for the Debtor, [the “Affidavit”].

          Upon the record herein, and after due deliberation thereon, good and sufficient cause

          exists for the granting of the relief as set forth herein, Accordingly, it is hereby,

                   ORDERED as follows:

                   1.    The    Application     to   Employ     Special     Counsel     is    APPROVED.


          {00091319;2}
               Case 18-24170-AJC      Doc 102     Filed 05/16/19   Page 2 of 2




         2.    The Debtor in Possession is authorized to retain the Law Office of Adam I.

Skolnik, P.A. in accordance with the terms and conditions set forth in the Application

pursuant to 11 U.S.C. §330 and 11 U.S.C. §327.

         3.    Corona Law Firm, P.A. shall apply for compensation and reimbursement

of expenses incurred in connection with the Debtor’s Chapter 11 case in compliance

with the applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local

Rules, guidelines established by the Office of the United States Trustee for the

Southern District of Florida and any other applicable procedures and orders of the

Court, at its ordinary rates, as they may be adjusted from time to time.

         4.    The monies previously paid to Counsel did not come from the Debtor, but

were paid by the shareholders of the Debtor.

         5.    This Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation of this Order.

                                            ###

Submitted by:
Adam I. Skolnik, Esq.
Law Office of Adam I. Skolnik, P.A.
1761 West Hillsboro Boulevard, Suite 201
Deerfield Beach, Florida 33442
Tel: 561.265.1120
askolnik@skolniklawpa.com

Attorney Adam I. Skolnik is directed to serve a conformed copy of this Order on all
interested parties immediately upon receipt hereof and to file a certificate of service.




{00091319;2}
